Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 1 of 8 PageID: 245
                                                        [Docket Nos. 8, 17]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  PRESTIGE INSTITUTE FOR PLASTIC
  SURGERY, P.C., on behalf of
  PATIENT S.A.,
                                              Civil No. 20-10371 (RMB/AMD)
                    Plaintiff,

         v.                                   OPINION

  AETNA LIFE INSURANCE COMPANY,
  et al.,

                    Defendants.



RENÉE MARIE BUMB, United States District Judge

      This matter comes before the Court on the Motion to Dismiss

brought by Defendants Aetna Life Insurance Company, Macquarie

Holdings, and Macquarie Holdings (U.S.A.) Inc. (collectively,

“Defendants”), [Docket No. 8], and the Motion to File Sur-Reply by

Plaintiff     Prestige       Institute      for   Plastic   Surgery,    P.C.

(“Plaintiff”), [Docket No. 17]. For the reasons expressed below,

the Court will grant Defendants’ Motion and deny Plaintiff’s

Motion.

I.    BACKGROUND

      This suit stems from a dispute over a medical insurance claim.

Patient S.A., on whose behalf Plaintiff brought this suit, received

health benefits through Defendant Macquarie Holdings, via a self-

funded    health   benefit    plan   (the    “Plan”).   Defendant   Macquarie
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 2 of 8 PageID: 246



Holdings    (U.S.A.)   Inc.   is   the       Plan   administrator   (the   “Plan

Administrator”). Defendant Aetna Life Insurance Company (“Aetna”)

is the Plan’s claims administrator. Plaintiff is a physician

practice group located in Voorhees, New Jersey, and led by Joseph

F. Tamburrino, M.D. Plaintiff is an out-of-network provider that

does not have a contract with Aetna or participate in Aetna’s

network of providers.

      Defendants’ Motion to Dismiss does not require an in-depth

recitation of the facts of this case, so the Court will give only

a brief overview. On April 12, 2017, S.A. required surgery related

to her breast cancer treatment. Dr. Tamburrino performed the

surgery. Plaintiff then submitted an invoice on a CMS-1500 form to

Aetna in the amount of $76,626.42 for the surgery. Defendants only

reimbursed Plaintiff in the amount of $5,339.09. Plaintiff alleges

that this under-reimbursement violates the terms of the Plan, which

itself is subject to the Employee Retirement Income Security Act

of 1974, 29 U.S.C. § 1001 et. seq. (“ERISA”).

      The Plan includes a clause (the “Anti-Assignment Clause” or

“Clause”) that reads: “Coverage and your rights under this plan

may not be assigned. A direction to pay a provider is not an

assignment of any right under this plan or of any legal or

equitable right to institute any court proceeding.” [Docket No. 8-

3, at 74.] Plaintiff, to which the Plan was not issued, seeks to

bring    this    action    through       a     “Designation   of    Authorized

                                         2
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 3 of 8 PageID: 247



Representative” form (the “DAR”) that S.A. executed. [Docket No.

1, ¶¶ 31-32.] The DAR states, in relevant part:

      I hereby convey . . . to the Designated Authorized
      Representative [Plaintiff] to the fullest extent
      permissible under the law and under any applicable
      employee group health plan(s) . . . any claim, cause of
      action or other right I may have to such group health
      plans . . . with respect to medical expenses incurred as
      a result of the medical services I received from the
      provider(s) and to the full extent per permissible under
      the law to claim or lien such medical benefits,
      settlement, insurance reimbursement and any applicable
      remedies, including but not limited to . . . any
      administrative and judicial actions . . . by the
      Designated Authorized Representative to pursue such
      claim, chose in action or right against any liable party
      or employee group health plan(s), including, if
      necessary, to bring suit by the Designated Authorized
      Representative against such liable party or employee
      health plan in my name with derivative standing but at
      such Designated Authorized Representative’s expenses.

[Id., ¶ 31.]

      Plaintiff’s Complaint alleges three causes of action. Counts

I and III allege “unpaid benefits under employee benefit plan

governed by ERISA” under 29 U.S.C. § 1132(a)(1)(B). [Docket No. 1,

¶¶ 46-51, 59-65.] Count II alleges breach of fiduciary duty under

29 U.S.C. § 1104(a)(1)(B). [Id., ¶¶ 52-58.] Defendants’ Motion to

Dismiss, however, does not rely on the merits of the case itself,

but rather Plaintiff’s standing to bring the case. [See Docket No.

8.]




                                     3
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 4 of 8 PageID: 248



      Defendants filed their Motion to Dismiss on September 9,

2020.1   [Id.] Plaintiff timely responded on October 19, 2020.

[Docket No. 14.] Defendants timely replied on October 20, 2020.

[Docket No. 15.] Plaintiff filed a Motion to File Sur-Reply, which

included its proposed sur-reply brief, on November 1, 2020. [Docket

No. 17.]

II.   JURISDICTION

      The Court exercises subject matter jurisdiction pursuant to

28 U.S.C. § 1331.

III. STANDARD

      Defendants’ Motion argues that Plaintiff lacks standing to

bring this suit. “Standing is a jurisdictional matter.” Davis v.

Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). “A motion to dismiss

for want of standing is . . . properly brought pursuant to Rule

12(b)(1), because standing is a jurisdictional matter.” Ballentine

v. United States, 486 F.3d 806, 810 (3d Cir. 2007). Where, as here,

“[a] challenge to subject matter jurisdiction under Rule 12(b)(1)”

is “facial,” it requires the court to ‘consider the allegations of



1 The Court notes that Defendants did not follow this Court’s
Individual Rules & Procedures, which require that, “before
bringing a motion to dismiss, . . . a party must submit a letter,
not to exceed three (3) single-spaced pages, requesting a pre-
motion                      conference.”                       See
http://www.njd.uscourts.gov/sites/njd/files/ProceduresJudgeRenee
MarieBumb.pdf (emphasis in original). Nevertheless, the Court will
address Defendants’ Motion without requiring compliance with that
rule.
                                     4
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 5 of 8 PageID: 249



the complaint as true.’” Id. (quoting Petruska v. Gannon Univ.,

462 F.3d 294, 302 n.3 (3d Cir. 2006)). Furthermore, in this

instance the Court may consider the Plan itself “without converting

the motion to dismiss into one for summary judgment” because the

Plan is “integral or explicitly relied upon” in the Complaint. In

re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d

Cir. 1997).2

IV.   ANALYSIS

      ERISA provides that “[a] civil action may be brought by a

participant or beneficiary to recover benefits dues to him under

the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). A “participant”

is “any employee or former employee of an employer, or any member

or former member of an employee organization, who is or may be

eligible to receive a benefit of any type from an employee benefit

plan.” Id. § 1002(7). A “beneficiary” is “a person designated by

a participant, or by the terms of an employee benefit plan, who is

or may become entitled to a benefit thereunder.” Id. § 1002(8).

      Here, Defendants argue that the Plan’s Anti-Assignment Clause

precludes Plaintiff from bringing this suit on S.A.’s behalf (that

is, as a beneficiary). The Clause states, “Coverage and your rights


2 To the extent that this Motion should have been filed under Rule
12(b)(6), the Court notes that “a motion for lack of statutory
standing,” as here, “is effectively the same whether it comes under
Rule 12(b)(1) or 12(b)(6).” See N. Jersey Brain & Spine Ctr. v.
Aetna, Inc., 801 F.3d 369, 371 n.3 (3d Cir. 2015) (citing Warren
Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 83 n.7 (3d Cir. 2011)).
                                     5
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 6 of 8 PageID: 250



under this plan may not be assigned. A direction to pay a provider

is not an assignment of any right under this plan or of any legal

or equitable right to institute any court proceeding.” [Docket No.

8-3, at 74.] The Third Circuit has held that “anti-assignment

clauses in ERISA-governed health insurance plans as a general

matter are enforceable.” Am. Orthopedic & Sports Med. V. Indep.

Blue Cross Blue Shield, 890 F.3d 445, 453 (3d Cir. 2018).

       Plaintiff does not dispute the validity and enforceability of

the Anti-Assignment Clause. Rather, it argues that the Clause does

not apply here because “Plaintiff . . . received a Designation of

Authorized Representative” from S.A., which Plaintiff argues is “a

designation    specifically    authorized    by   ERISA   rulemaking   that

cannot be contractually excluded and must be included in every

insurance plan.”3 [Docket No. 15, at 4.] In other words, Plaintiff

argues that it is bringing this suit not via assignment, but as a

DAR.



3Plaintiff makes an unconvincing argument that Defendants’ failure
to explicitly move to dismiss the Complaint “on the basis that
Plaintiff   lacked    standing   as   a   Designated    Authorized
Representative” means that they waived that argument. [Docket No.
15, at 4.] Defendants repeatedly alluded to the DAR in their
initial Motion and it is clear to the Court that their standing
argument contemplated that aspect of Plaintiff’s case. Therefore,
the Court will not deny Defendants’ Motion on this basis. See Ross
Cooperman, M.D., LLC v. Horizon Blue Cross Blue Shield, Case No.
2-19-cv-19225, 2020 WL 5422801, at *3 (D.N.J. Sept. 10, 2020)
(denying the same argument). For the same reason, the Court will
deny Plaintiff’s Motion to File a Sur-Reply, which is based in
part on the above argument and is otherwise irrelevant.
                                     6
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 7 of 8 PageID: 251



      The Honorable William J. Martini recently addressed this line

of arguments. As the Court noted in that case, 29 C.F.R. 2560.503-

1(b) states that “[e]very employee benefit plan shall establish

and maintain reasonable procedures governing the filing of benefit

claims, notification of benefit determinations, and appeal of

adverse benefit determinations.” Ross Cooperman, M.D., LLC v.

Horizon Blue Cross Blue Shield, Case No. 2-19-cv-19225, 2020 WL

5422801, at *3 (D.N.J. Sept. 10, 2020) (quoting 29 C.F.R. 2560.503-

1(b)). The regulation continues,

      The claims procedures for a plan will be deemed to be
      reasonable only if . . . [t]he claims procedures do not
      preclude an authorized representative of a claimant from
      acting on behalf of such claimant in pursuing a benefit
      claim or appeal of an adverse benefit determination.
      Nevertheless, a plan may establish procedures for
      determining whether an individual has been authorized to
      act on behalf of a claimant.

29 C.F.R. 2560.503-1(b)(4).

      As the Cooperman Court noted, “[t]his Court has repeatedly

held that this regulation applies only to internal claims and

appeals, not to federal lawsuits brought after the plan member

exhausts those appeals.” Cooperman, 2020 WL 5422801, at *4; see,

e.g., Menkowitz v. Blue Cross Blue Shield of Ill., No. CIV. 14-

2946, 2014 WL 5392063, at *3 (D.N.J. Oct. 23, 2014); Prof’l

Orthopedic Assocs., PA v. Excellus Blue Cross Blue Shield, No.

CIV.A. 14-6950 FLW, 2015 WL 4387981, at *8 (D.N.J. July 15, 2015).

Plaintiff offers no argument that Courts in this District have


                                     7
Case 1:20-cv-10371-RMB-AMD Document 20 Filed 04/27/21 Page 8 of 8 PageID: 252



wrongly decided this issue.4         Therefore, the Court finds that

Plaintiff does not have standing to bring this suit. The Court

will grant Defendants’ Motion to Dismiss.5

V.    CONCLUSION

      For   the   reasons   expressed    above,   the   Court   will   grant

Defendants’ Motion to Dismiss and deny Plaintiff’s Motion to File

a Sur-Reply. An accompanying Order shall issue.



April 27, 2021                           s/Renée Marie Bumb
Date                                     RENÉE MARIE BUMB
                                         United States District Judge




4 The Court notes that Plaintiff attempts to argue that, under §
502 of ERISA, a DAR “is not limited to internal appeals and is
entitled to bring a § 502(a) claim on behalf of a patient.” [Docket
No. 15, at 5.] Plaintiff cites two cases to support this argument,
but its reliance is misplaced. One of the cases held that a
healthcare provider had standing to bring an ERISA action on behalf
of a patient; however, no anti-assignment clause existed in that
case. See Outpatient Specialty Surgery Partners, Ltd. v.
UnitedHealth Ins. Co., CIVIL ACTION NO. 4:15-CV-2983, 2016 U.S.
Dist. LEXIS 82312 (S.D. Tex. June 24, 2016). The other found that
an anti-assignment clause would not preclude a healthcare provider
from bringing an ERISA claim on behalf of a patient; however, that
case turned on a Louisiana statute that invalidated the anti-
assignment clause. Omega Hosp., LLC v. United Healthcare Servs.,
345 F. Supp. 3d 712, 727 (M.D. La. 2018). No such state law exists
here. Therefore, these arguments are unavailing.
5 Because the Court’s decision relies on Plaintiff’s lack of
standing, it will not address Defendant’s alternative argument
that Count II should be dismissed because it is redundant to
Plaintiff’s other claims. [See Docket No. 8-1, at 5-6.]
                                     8
